COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                §
MARK BROWN,                                                       No. 08-15-00255-CV
                                                §
                                Appellant,                          Appeal from the
                                                §
v.                                                                394th District Court
                                                §
HECTOR ARGUDO, MICHAEL A                                      of Culberson County, Texas
MOSELEY AND UNITED FIFTY,                       §
LLC,                                                                  (TC# 5148)
                                                §
                               Appellees.
                                                §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of jurisdiction. Finding that the trial court’s order awarding attorney’s

fees related to a motion to compel discovery is not a final judgment or appealable order, we

dismiss the appeal for lack of jurisdiction.

       It is well settled that appellate courts have jurisdiction over final judgments and

interlocutory orders made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d
191, 195 (Tex. 2001); TEX.CIV.PRAC. & REM.CODE ANN. §51.014 (West 2015)(authorizing

appeals from certain interlocutory orders). A final judgment is one that disposes of all pending

parties and claims. See Lehmann, 39 S.W.3d at 195. The order awarding attorney’s fees in the

context of a motion to compel discovery is not an appealable interlocutory order. The Clerk of
the Court notified Appellant that the Court intended to dismiss the appeal for want of jurisdiction

unless he responded by August 14, 2015 and showed grounds for continuing the appeal. Both

Appellant and the attorney ad litem for Appellees have filed responses. Appellant has not cited

any authority supporting his claim that the order is appealable. We therefore dismiss the appeal

for want of jurisdiction.

                                             STEVEN L. HUGHES, Justice
September 2, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                               -2-